Title: From George Washington to Major General Thomas Mifflin or an Assistant Quartermaster, 17 September 1777
From: Washington, George
To: Mifflin, Thomas,Assistant Quartermaster

 

Sir
Yellow Springs [Pa.] 17th Sepr 1777

I desire you will immediately move the Baggage and Ammunition from the place where you are at present to Warwick Furnace. Colo. Evans, the Bearer of this, is kind enough to undertake to pilot you by the safest and best Rout. No time is to be lost in the Execution of this Business and I think if you were to impress a few Waggons and lighten the others of part of their loads it would be better as the Roads are so exceedingly bad. The Baggage and Ammunition that is at present at perkioming is to move up to Pottsgrove. I am Sir &c.
